Citation Nr: 0433512	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  00-23 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  

2.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
illness due to an undiagnosed illness.  

4.  Entitlement to service connection for sleep disturbance 
due to an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as stomach cramps and gas, due to an 
undiagnosed illness.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1989 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating actions of the Department of 
Veterans Affairs (VA), Philadelphia, Pennsylvania, Regional 
Office and Insurance Center (RO&IC).  

In an October 1998 rating decision, the RO&IC denied the 
veteran's several claims of service connection relating to 
undiagnosed illness.  In October 2000, the RO&IC denied the 
claim of entitlement to service connection for PTSD.  

In July 2001, the veteran appeared at a Board hearing in 
Washington D.C. conducted by one of the undersigned Veterans 
Law Judges.  The transcript of that hearing has been 
associated with the claims file.  

When the veteran's case was last before the Board in July 
2003, the claims relating to undiagnosed illness were 
remanded to the RO for further development and 
readjudication.  

The claim of entitlement to service connection for PTSD was 
not properly before the Board because it had not yet been 
perfected for appeal.  Following the completion of the 
requested development, a supplemental statement of the case 
was issued in March 2004.  

In the context of the March 2004, supplemental statement of 
the case, the RO&IC issued a statement of the case as to the 
denial of the claim of entitlement to service connection for 
PTSD.  The veteran perfected an appeal of the denial of that 
claim in July 2004.

In September 2004, the veteran appeared at second Board 
hearing in Washington D.C., conducted by another of the 
undersigned Veterans Law Judges.  The transcript of that 
hearing has been associated with the claims file, and the 
case is ready for appellate review.  

In November 2004, one of the undersigned Veterans Law Judges 
granted a motion to advance the veteran's case on the Board's 
docket on the basis of good and sufficient cause having been 
shown pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900 (c) (2003).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO&IC via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1989 to October 1991.

2.	At her hearing before the Board on September 27, 2004, 
prior to the promulgation of a Board decision in the appeal 
of the denial of entitlement to service connection for 
fatigue, headaches, a respiratory illness, sleep disturbance, 
and a gastrointestinal disorder, claimed as stomach cramps 
and gas, due to an undiagnosed illness, the appellant 
requested the withdrawal of the appeal of those issues.  The 
transcript of that hearing has been reduced to writing.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the issues of entitlement to 
service connection for fatigue, headaches, a respiratory 
illness, sleep disturbance, and a gastrointestinal disorder, 
claimed as stomach cramps and gas, due to an undiagnosed 
illness.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  

At her hearing before the Board on September 27, 2004, prior 
to the promulgation of a Board decision in the appeal of the 
denial of entitlement to service connection for fatigue, 
headaches, a respiratory illness, sleep disturbance, and a 
gastrointestinal disorder, claimed as stomach cramps and gas, 
due to an undiagnosed illness, the appellant requested the 
withdrawal of the appeal of those issues.  She and her 
representative explained that she no longer wished to pursue 
those claims because the disorders in question had all been 
diagnosed.  

They explained further that the disorders in question were 
actually symptoms or manifestations of PTSD, the subject of 
the lone claim that she wishes to continue.  The transcript 
of that hearing has been reduced to writing.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of the denial of the issues of entitlement to 
service connection for fatigue, headaches, a respiratory 
illness, sleep disturbance, and a gastrointestinal disorder, 
claimed as stomach cramps and gas, and they are dismissed.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204.


ORDER

The appeal is dismissed as to the issues of entitlement to 
service connection for fatigue, headaches, a respiratory 
illness, sleep disturbance, and a gastrointestinal disorder, 
claimed as stomach cramps and gas.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (as codified at 38 U.S.C. §§ 5109B, 7112).

The appellant seeks entitlement to service connection for 
PTSD.  She claims that PTSD is the result of stress that she 
experienced from a miscarriage that she had during service.  
She also alleges that she was exposed to other traumatic 
events that added to her stress during the Persian Gulf War 
including seeing dead Iraqi soldiers and walking through mine 
fields, but that the miscarriage was the primary stressful 
event.  

There is contained in the claims file a psychiatric treatment 
record dated in May 2003, wherein a diagnosis of PTSD was 
made and related to the veteran's claimed miscarriage during 
service.  Given this evidence, it appears that the success of 
the veteran's claim turns in large part upon the 
corroboration of the alleged miscarriage in service.  The 
Board notes that this type of non-combat stressor is somewhat 
analogous to that of a personal assault in terms of the type 
of development that could be useful in its corroboration.  

In that regard, it is noted that VA has instituted special 
evidentiary procedures for PTSD claims based on personal 
assault.  They are contained in VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part III,  5.14(c).  Since the instant case involves 
allegations that can be considered analogous to a personal 
assault as the potential underlying stressor, the Board 
believes that the RO&IC should conduct a review in light of 
the established evidentiary procedures pertaining to such 
personal assault stressors, and apply them to the claimed 
miscarriage stressor.  It is essential to the development of 
such a claim, that the veteran be made aware of all of the 
alternative methods of corroboration so that she may most 
constructively assist in the development of her claim.  

It may be helpful to point out that VA regulations recognize 
that symptoms attributable to PTSD often do not appear in 
service.  Service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Samuels v. West, 11 Vet. App. 433, 
435 (1998).  

It may also be helpful to note that CAVC has held that "under 
the DSM-IV, the mental illness of post-traumatic stress 
disorder would be treated the same as a physical illness for 
purposes of VA disability compensation in terms of 
predisposition toward development of that condition."  Id. at 
141 (incorporating the "eggshell plaintiff" rule to service 
connection awards). Cohen, 10 Vet. App. at 139.  Again, these 
principals should be considered as they may be pertinent to 
the veteran's claim.

In addition, the VBA AMC should also consider on remand 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

Accordingly, the issue of service connection for PTSD is 
remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must perform a review of 
the claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the veteran should be 
provided a letter notifying her of the 
provisions of the VCAA and their effect on 
her particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of her claim (regarding 
corroboration of her miscarriage 
stressor), as well as a statement as to 
which portion of evidence, if any, is to 
be provided by the claimant and which, if 
any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response to this 
letter.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

3.  The VBA AMC should review the special 
evidentiary procedures for PTSD claims 
based on personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
 5.14(c), to determine whether the 
accomplishment of any procedures set out 
therein would be helpful to the veteran 
in the development and adjudication of 
her claim, specifically regarding the 
miscarriage described by the veteran in 
statements submitted in advance of her 
claim.  The VBA AMC should document the 
completion of that review and any actions 
taken as a result thereof.  At the very 
least, the VBA AMC should provide the 
veteran a list of the type of alternative 
evidence that can be used in the 
verification of a non-combat stressor.  

4.  After all indicated development has 
been undertaken, the VBA AMC should 
prepare a memorandum for the file stating 
which stressors, if any, have been 
verified.

5.  If, and only if, any stressors are 
verified or otherwise established, the 
veteran should be scheduled for a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder(s) found present to 
include PTSD, and, if so, whether it 
is/they are related to any established 
stressors in service, including an 
inservice miscarriage if it can be 
corroborated.  38 U.S.C.A. § 5103A(d).  
Prior to conducting the examination, the 
examiner should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history, and the RO&IC's memorandum 
detailing which stressors have been 
verified for purposes of this claim.  
The diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  All necessary 
special studies or tests, including 
appropriate psychological testing and 
evaluation, should be accomplished.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if she 
meets such criteria, whether PTSD can be 
related to the combat or non-combat 
stressor or stressors reported and 
established, based on the RO&IC's 
memorandum, as having occurred during the 
veteran's active service.  If a 
psychiatric disorder(s) other than PTSD 
is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
that such disorder is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Thereafter, the VBA AMC should 
consider all of the evidence of record, 
including any records received subsequent 
to the RO&IC's issuance of the 
supplemental statement of the case in 
March 2004, and readjudicate the 
veteran's claim.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO&IC or VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claim of entitlement to 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2004)..



			
	STEVEN COHN	BARBARA B. COPELAND
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



